The Supreme Court affirmed the judgment •&£ the Common Pleas on March 9th, 1885, in the following opinion:
Per Curiam.
We think the learned judge gave a correct construction to the Act of May 23rd, 1874, P. L. 242, under which the tax in question was levied. It was for the payment of loans only; but for loans made to support the government and to make the necessary improvements in the city. The making of a loan requires a careful consideration and is accompanied by an issue of bonds. The power of a municipality to impose taxes should not be enlarged by any strained construction of the statute.
Judgment affirmed.